DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject to examination and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 recite the limitations "… wherein a first cost of the network device accessing the candidate MEC device is less than a sum of a second cost of the network device accessing the MEC device and a third cost of the MEC device accessing another MEC device in the MEC cluster.” respectively. The “wherein” clause is usually used for limiting a process claim and for providing further meaning and purpose to the manipulative steps (see MPEP211.04).
However, the “wherein” clauses recited by claims 1, 8 and 15 merely determine a first cost of the network device in relation to a second cost of the network device and a third cost of the MEC device but fail to further limiting the claims as well as the manipulative steps of the claims. This may fall the invention as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. An appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,201,791,. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claims the same system and method of optimum resource allocation and device assignment in a MEC cluster.
Instant Application
U.S. Patent No. 11,201,791
Claims 1, 8 and 15. A network device, a method and a non-transitory computer-readable medium comprising a processor configured to:
determine whether a resource utilization level, associated with a resource, at a Multi-Access Edge Computing (MEC) device in a MEC cluster in a network exceeds a threshold;
when the resource utilization level exceeds the threshold,
access a first additional resource at a candidate MEC device in the MFC cluster; or
direct a request for a service to a data center connected to the network; and
when the resource utilization level does not exceed the threshold, allocate a second additional resource from the MEC device,
wherein a first cost of the network device accessing the candidate MEC device is less than a sum of a second cost of the network device accessing the MEC device and a third cost of the MEC device accessing another MEC device in the MEC cluster.
Claims 1, 8 and 15. A network device, a method and a non-transitory computer-readable medium in a Multi-Access Edge Computing (MEC) cluster, comprising:
a processor configured to:
receive, over a network, a request for a service that requires use of a resource of a first type;
determine whether a resource utilization level, associated with the resource, at a MEC device in the MEC cluster exceeds a threshold, wherein the MEC device includes a first MEC device in the MEC cluster;
when the resource utilization level exceeds the threshold,
determine whether a candidate MEC device is available within the MEC cluster to provide a resource of the first type, wherein the candidate MEC device includes an Nth MEC device in the MEC cluster and N is a number greater than one; and
enable the service to be provided, wherein when the processor enables the service, the processor is to either:
access a first additional resource of the first type from the candidate MEC device or from a different MEC device; or
direct the request to a data center that is connected to the network; and
when the resource utilization level does not exceed the threshold,
allocate a second additional resource of the first type from the MEC device,
wherein the MEC device and the candidate MEC device are configured such that a first cost of a device accessing the candidate MEC device is less than or equal to a sum of a second cost of the device accessing the MEC device and N−1 times a third cost of the MEC device accessing an adjacent MEC device in the MEC cluster.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newton (US PGPub 2013/0173806).

Regarding claims 1, 8 and 15, Newton teaches a network device (Newton, see abstract, A load-balancing cluster includes a switch having ports; and servers connected to at least some of the ports) comprising a processor configured to:
determine whether a resource utilization level, associated with a resource, at a Multi-Access Edge Computing (MEC) device in a MEC cluster in a network exceeds a threshold (Newton, see paragraphs 0160 and 0175, each server in a cluster measures its own load and maintains information about the load of the other servers in the same cluster. In preferred embodiments the load mechanism on each particular cluster server converts or maps the load on that cluster server into one of a relatively small number of bands. These bands may be based on predetermined threshold values. the three bands are referred to as Green (for lightly loaded servers), Yellow (for servers with medium load), and Red (for servers with a heavy load). The particular server that is responsible for the connection then determines whether its load is too high to accept the connection (at 1204). This determination may be made using information in the load table on the server. For example, a server may consider its load to be too high if its load is in the “Red” band);
when the resource utilization level exceeds the threshold Newton, see paragraph 0176, If the selected server considers its load to be too high to accept the connection (at 1204), the server may try to find another server (within the cluster) to handle the connection. The server may use its load table to determine if there is another server in the cluster with a load that is lighter that its load (at 1208)),
access a first additional resource at a candidate MEC device in the MFC cluster; or
direct a request for a service to a data center connected to the network (Newton, see paragraph 0177, it passes responsibility to a server with a lighter load (at 1210)); and
when the resource utilization level does not exceed the threshold, allocate a second additional resource from the MEC device (Newton, see paragraph 0175, If the selected server does not consider its load to be too high to accept the connection, the server accepts responsibility and makes the connection (at 1206)),
wherein a first cost of the network device accessing the candidate MEC device is less than a sum of a second cost of the network device accessing the MEC device and a third cost of the MEC device accessing another MEC device in the MEC cluster (Newton, see paragraph 0091, server selection has been made within a cluster by the cluster members at the TCP level. The system does not require a load balancing switch, thereby reducing the cost. Instead, as described, the system duplicates incoming (client-to-cluster) traffic to all servers in the cluster and lets each server decide if it is to deal with particular part of the incoming traffic).

Regarding claims 2, 9 and 16, Newton teaches wherein the network device includes the MEC device (Newton, see paragraph 0091, server selection has been made within a cluster by the cluster members at the TCP level).

Regarding claims 3, 10 and 17, Newton teaches wherein when the processor directs the request to the data center, the processor is to:
forward the request to the data center when the processor determines that the candidate MEC device does not meet resource requirements  (Newton, see paragraph 0193, If the other cluster server accepts the connection handoff, then that other server handles the request (at 1314). The selection of the initial server (at 1302) may use the load-aware selection described above or some other technique).

Regarding claims 4, 11 and 18, Newton teaches wherein when the processor accesses the first additional resource, the processor is to:
access the first additional resource from the candidate MEC device to provide the service when the processor determines that the candidate MEC device meets resource requirements (Newton, see paragraph 0193, If the other cluster server accepts the connection handoff, then that other server handles the request (at 1314). The selection of the initial server (at 1302) may use the load-aware selection described above or some other technique).

Regarding claims 5 and 12, Newton teaches wherein when the processor determines that the candidate MEC device meets the resource requirements, the processor determines if the candidate MEC device has sufficient memory, a sufficient processor capacity, and a sufficient port bandwidth (Newton, see paragraph 0193, If the other cluster server accepts the connection handoff, then that other server handles the request (at 1314). The selection of the initial server (at 1302) may use the load-aware selection described above or some other technique).

Regarding claims 6, 13 and 19, Newton teaches wherein a first round trip delay for the network device to access the MEC device is less than a second round trip delay for the network device to access the data center (Newton, see paragraph 0077, On each cluster member/server, heartbeat mechanism 18 maintains information about other VIPs in the cluster 10 (preferably all other VIPs). To this end, the heartbeat mechanism 18 builds and maintains a list of VIPs connected to the switch 12, and then, for each of those VIPs, maintains (and routinely updates) information).

Regarding claims 7, 14 and 20, Newton teaches wherein a fourth cost for the network device to access the candidate MEC device is less than a fifth cost for the network device to access the data center (Newton, see paragraph 0091, server selection has been made within a cluster by the cluster members at the TCP level. The system does not require a load balancing switch, thereby reducing the cost. Instead, as described, the system duplicates incoming (client-to-cluster) traffic to all servers in the cluster and lets each server decide if it is to deal with particular part of the incoming traffic).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443